Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 40-59:   The prior art did not teach or suggest a fire protection system as claimed by the applicant, specifically a fire protection system wherein each fluid distribution device of the plurality of fluid distribution devices having a maximum coverage area of 100 square feet and having a K-factor in GPM/PSI1/2 greater than or equal to 14.0 and less than or equal to 33.6; a network of pipes coupled with the plurality of distribution devices, the network of pipes provides a minimum operating pressure of fluid to the plurality of fluid distribution devices, the network of pipes comprises a hydraulic design area including less than 12 hydraulically remote devices of the plurality of fluid distribution devices, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 60-76:   The prior art did not teach or suggest a method of providing a fire protection system as claimed by the applicant, specifically a method comprising the steps of mounting a plurality of fluid distribution devices to a network of pipes, wherein each fluid distribution device of the plurality of fluid distribution-5- 4870-2459-8290.1Atty. Dkt. No. 118651-1132 (FWR-00029-WO/US-CON3)devices having a K-factor in GPM/PSI1/2 greater than or equal to 14.0 and less than or equal to 33.6 and a maximum coverage area of 100 square feet; and coupling the network of pipes with a fluid source to provide to the plurality of fluid distribution devices a minimum operating pressure of fluid, the network of pipes comprises a hydraulic design area including less than 12 hydraulically remote devices of the plurality of fluid distribution devices, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752

/STEVEN J GANEY/Primary Examiner, Art Unit 3752